Citation Nr: 1814836	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-22 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a lower extremity neurological disorder, to include sciatica, radiculopathy, claimed as leg and groin pain, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	John S. Barry, Attorney


ATTORNEY FOR THE BOARD

A. Faverio, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1974 to October 1977

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied entitlement to service connection for "leg and groin pain claimed as possible sciatica."  The Veteran timely appealed that issue.

The issue was previously before the Board in February 2016.  At that time, the issues of service connection for a recurrent left knee disorder and a left shoulder disorder were also on appeal.  The Board granted service connection for those claimed disabilities and therefore those issues are no longer in appellate status.  The Veteran appealed the initial disability ratings assigned for each the left shoulder and left knee condition.  The RO issued a Statement of the Case (SOC) for these issues in January 2018; however, the Veteran has not perfected his appeal for these issues and they are under development with the RO.  Therefore, the Board does not have jurisdiction to adjudicate those issues.  The issue presented in this case was remanded by the Board in February 2016 for a VA examination to assess the nature and etiology of the Veteran's leg and groin pain, and to determine whether the condition was caused by the Veteran's service connected back condition or any other service connected condition.

As will be discussed further herein, the Board finds that the Agency of Original Jurisdiction (AOJ) substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd Dyment v. Principi, 287 F.3d 1377 (2002).





FINDINGS OF FACT

A lower extremity neurological disorder, to include sciatica, radiculopathy, claimed as leg and groin pain, was not present during the Veteran's active service and the record contains no indication that the Veteran's current lower extremity neurological disorder, to include sciatica and radiculopathy, is causally related to her active service or any incident therein, or causally related to or aggravated by any service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a lower extremity neurological disorder, to include sciatica, radiculopathy, claimed as leg and groin pain, have not been met.  38 U.S.C. § 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Due Process

Neither the Veteran nor her representative has raised any issues with the duty to notify or the duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Law

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that which is pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including organic diseases of the nervous system, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. § 1112 (2012); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2017).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2017).  Furthermore, for chronic diseases under 38 C.F.R. § 3.309(a), service connection may be awarded based solely on continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).

Standard of Proof

Where there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).



Analysis

The Veteran filed a claim of service connection in April 2012, where she contends that her leg and groin pain is caused by service, or in the alternative, secondary to her service-connected back condition (lumbar sacral strain with lumbago).  The Veteran claims that she began experiencing leg and groin pain not long after her discharge from service, and that she experiences leg and groin pain at least 2 to 3 times per week.  In her April 2012 VA Form 21-4138 Statement in Support of Claim, she stated she had not mentioned her leg and groin pain to her physician.

The Veteran was first afforded a VA examination in May 2016, pursuant to the February 2016 Board remand directives.  Here, the examiner conducted an in-person examination and reviewed the Veteran's claims file.  The examiner diagnosed the Veteran with left ilioinguinal neuropathy.  In the medical history section, the examiner noted that the Veteran had been complaining of left inguinal pain "for a few years," though many years after discharge from the Army.  The Veteran had not had any trauma to the inguinal region, though she did report having persistent dyspareunia after childbirth.  The Veteran also reported left posterior leg pain, reflecting to the knee or just a little below.  The examiner noted that the Veteran's treatment records show that she has arthritis at L5-S1 level that is reported as "minimal."

On examination, the Veteran's symptoms included mild, constant pain in the left lower extremity (which may be excruciating at times) and mild, intermittent pain in the left lower extremity (which is usually dull).  The examiner noted that the Veteran's sciatica is due to a radiculopathy in the left posterior leg and not to neuropathy and that the Veteran's left ilioinguinal nerve neuropathy causes pain in the left groin only and not in the leg.  When asked which nerves were affected, the examiner noted that the sciatic nerve on the left side was affected, but the severity was marked "normal."  The ilio-inguinal nerve was also noted to be affected and similarly marked as "normal."

The examiner remarked that the examination reflected left point tenderness to percussion and palpation of the left ilioinguinal nerve, which is "highly suggestive" of a left ilioinguinal neuralgia causing her left groin pain.  Regarding her sciatica, the examiner noted that the Veteran has a positive straight leg finding on her left leg which is compatible with mild sciatica, and that such is consistent with the L5-S1 arthritis.  In her medical opinion, the examiner found that it is less likely than not (less than a 50 percent probability) that the Veteran's left inguinal pain and her left posterior leg pain had its onset due to any active duty accident.  

In her rationale, the examiner found that the Veteran has left groin neuralgia causing pain in the medial side of her groin, but it is not related to any accident or incident while in service.  The Veteran maintains that the nerve pain occurred years after discharge.  The examiner also found that the Veteran is at risk for the sciatica of the left leg given the arthritis at the L5-S1 level of her spine.  The examiner also found that the one incidence of back injury did not cause her arthritis, but rather that the Veteran has been sedentary most of her life, and as such, she is predisposed to arthritis.

As the May 2016 VA examination and medical opinion did not contain an opinion on whether the Veteran's left lower extremity condition(s) were secondarily related to her service-connected back condition, the examiner submitted an addendum opinion in June 2016.  Here, the examiner found that it is less likely than not (less than a 50 percent probability) "that any identified lower extremity neurological disorder had its onset during active service; otherwise originated during active service; and/or is related to and/or increased in severity beyond its natural progression."

In her rationale, the examiner explained that the left pain the Veteran experiences consists of the left groin and the left posterior in the sciatic dermatomes, both occurring years after discharge.  In regard to the left groin pain, the examiner explains that it is the ilioinguinal nerve that is affected and the condition is a neuropathy and not a radiculopathy.  The examiner furthered that neuropathy does not stem from the spinal roots in the cord and therefore is not related to back pain, but rather that neuropathy is due to local problems at the groin or in the vaginal area.

The examiner noted that the Veteran's posterior left leg pain is left sciatica and is due to spinal root problems that is a result of natural advancing arthritis in the lumbar spine at the L5-S1 level.  The examiner found that the Veteran's in-service back injury was mild, which would not cause advancing arthritis over the years. As the Veteran's arthritis is not currently service-connected, her left sciatica cannot be secondarily service connected.  The examiner also noted that the Veteran's service treatment records (STRs) indicate that she had sacral pain after giving birth vaginally; however, the nerve roots in the sacrum do not contribute to the groin or posterior leg pain she currently experiences.

A review of the Veteran's STRs is entirely negative for complaints or findings of ilioinguinal neuropathy or left sciatica - including any complaints of leg and groin pain.  Indeed, though in August 1977 the Veteran stated she had cramps in her leg and "neuritis," there is no record of a formal diagnosis of neuritis in service and at her October 1977 military discharge examination, clinical evaluation was normal in all pertinent respects.

The post-service record on appeal includes a February 2014 letter from Dr. Aljundi, the Veteran's private treatment provider, stating that the Veteran has had groin and sciatica symptoms associated with her low back disability; however, the letter did not state that the Veteran's conditions are due to service.  VA treatment records from May 2012 reflect that, during a regular follow-up visit, the Veteran complained that her left hip (groin) has been bothering her for 2 months, and indicating pain levels at 4 out of 10.  This would have put the onset of groin pain at approximately April 2012, nearly 35 years following the Veteran's discharge from service.

In summary, the Board has reviewed the evidence but can identify no indication in the record, lay or clinical, that any current left sciatica or left ilioinguinal neuropathy is causally related to the Veteran's service or any incident therein.  Moreover, neither the documented clinical record nor the lay statements here establish continuity of symptomatology since active service.  Additionally, as stated above, the Veteran is not service connected for arthritis of the spine; therefore, it is not possible for the Veteran's left sciatica to be secondarily service connected to that condition.  As such, the claim must be denied.


ORDER

Service connection for a lower extremity neurological disorder, to include sciatica, radiculopathy, claimed as leg and groin pain, to include as secondary to a service-connected disability, is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


